NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          FEB 14 2013

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

UNITED STATES OF AMERICA,                        No. 11-10138

               Plaintiff - Appellee,             D.C. No. 4:10-cr-00707-DCB

  v.
                                                 MEMORANDUM *
FERNANDO DELGADO-ORNELAS,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     David S. Doty, District Judge, Presiding **

                           Submitted February 11, 2013 ***

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       Fernando Delgado-Ornelas appeals from the district court’s judgment and

challenges his guilty-plea conviction and 46-month sentence for reentry after


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          **
             The Honorable David S. Doty, United States District Judge for the
District of Minnesota, sitting by designation.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
deportation, in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California, 386

U.S. 738 (1967), Delgado-Ornelas’s counsel has filed a brief stating that there are

no grounds for relief, along with a motion to withdraw as counsel of record.

Delgado-Ornelas has filed a pro se supplemental brief. No answering brief has

been filed.

      Delgado-Ornelas has waived his right to appeal his conviction and sentence.

Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly grant the

government’s motion to dismiss the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      Delgado-Ornelas’s motion for leave to file a request for an extension of time

and request for extension of time are denied as moot, as Delgado-Ornelas’s pro se

brief was received and filed within the time granted by the court.

      DISMISSED.




                                          2                                    11-10138